Title: From George Washington to George Clinton, 22 April 1783
From: Washington, George
To: Clinton, George


                        
                            Dear Sir,
                            Newburgh 22d Aprl 1783.
                        
                        I have received, and thank you for your Sentiments of a Peace Establishment for this Country—and with the
                                sincerest esteem & regard I have the honor to be Dr Sir, Yr Most Obedt
                            Affecte Servt
                        
                            Go: Washington
                        
                    